Appeal by claimant from a decision of the State Industrial Board denying his claim for workmen’s compensation on the ground that the accident and injuries sustained by him did not arise out of and in the course of his employment. Claimant was employed on occasion as a surveyor’s assistant by the town of Bethlehem. He claimed that on the day of the accident he went on an errand for his employer for the purpose of looking at some stakes that he had previously placed along a town highway construction job. The State Industrial Board has found that his inspection of the stakes was purely gratuitous and to satisfy his own curiosity. There is ample proof to sustain this finding. Decision unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.